EXHIBIT 10.2

 

FIRST AMENDMENT TO THE

RED ROBIN GOURMET BURGERS, INC.

DEFERRED COMPENSATION PLAN

 

This FIRST AMENDMENT (the “Amendment”) to the RED ROBIN GOURMET BURGERS, INC.
DEFERRED COMPENSATION PLAN (the “Plan”) is made as of this 28th day of
October 2013, by the Compensation Committee (the “Committee”) of the Board of
Directors of Red Robin Gourmet Burgers, Inc. a Delaware corporation (the
“Company”).

 

INTRODUCTION

 

The Company maintains the Plan for the benefit of a select group of management
and/or highly-compensated employees of the Company and its affiliates pursuant
to a Plan document dated November 19, 2008.  Section 8.8 of the Plan provides
that the Committee may amend the Plan.  The Committee now wishes to amend the
Plan to reflect certain changes in the administration of future deferrals.

 

AMENDMENT

 

NOW THEREFORE, effective November 1, 2013, the Committee does hereby amend the
Plan as follows:

 

1.                                      By adding the following to the end of
Section 1.1(p):

 

“Notwithstanding the foregoing, with respect to amounts deferred pursuant to
Deferral Election Forms submitted on or after November 1, 2013, the term
‘Payment Date’ shall mean:  (1) with respect to distributions pursuant to an
In-Service Distribution Schedule for a Plan Year, the date specified by the
Participant in accordance with the procedures established by the Committee, and
(2) with respect to distributions pursuant to a Termination Distribution
Schedule, the first regularly scheduled pay day following the end of the
six-month period following the Participant’s Termination of Employment.  In no
event shall the Payment Date pursuant to a Termination Distribution Schedule for
any Participant occur before the end of the six -month period following the
Participant’s Termination of Employment.”

 

2.                                      By deleting Plan
Section 3.1(c)(2) effective November 1, 2013.

 

3.                                      By substituting the following for the
first sentence of Section 6.1(a):

 

“With respect to amounts deferred pursuant to Deferral Election Forms submitted
on or after November 1, 2013, in the case of a Participant who incurs a
Termination of Employment and has an Account balance of more than $50,000 at the
time of such Termination of Employment, the Participant’s vested Account shall
be paid to the Participant in a lump sum on the Participant’s Payment Date,
unless the Participant has properly submitted a Termination Distribution
Schedule pursuant to Section 3.1(d). “

 

--------------------------------------------------------------------------------


 

4.                                      By adding the following to the end of
Section 6.1(a)(2):

 

“Effective with respect to amounts deferred pursuant to Deferral Election Forms
submitted on or after November 1, 2013, a Participant’s Termination Distribution
Schedule may provide for substantially equal annual installments over a period
of up to 15 years.”

 

5.                                      By adding the following to the end of
Plan Section 6.2:

 

“Notwithstanding the foregoing, effective with respect to amounts deferred
pursuant to Deferral Election Forms submitted on or after November 1, 2013:
(1) payments pursuant to a Participant’s In-Service Distribution Schedule with
respect to amounts deferred in a given Plan Year shall not be distributed
earlier than one year from the last day of the Plan Year for which the deferrals
are made, and; (2) in the case of a Participant with an Account balance of more
than $25,000 as of the applicable Payment Date, an In-Service Distribution
Schedule may provide for payment in the form of a lump sum or annual
installments payable over a period of up to 15 years.”

 

Except as expressly modified by this First Amendment, the Plan shall otherwise
remain in full force and effect.

 

[Signature page follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Committee has executed this First Amendment as of the
day and year first above written.

 

 

Date:

October 28, 2013

/s/ Lloyd L. Hill

 

 

 

  Lloyd L. Hill

 

 

 

 

 

 

 

 

 

Date:

October 28, 2013

/s/ Richard J. Howell

 

 

 

  Richard J. Howell

 

 

 

 

 

 

 

 

 

Date:

October 28, 2013

/s/ Pattye L. Moore

 

 

 

  Pattye L. Moore

 

 

 

 

 

 

 

 

 

Date:

October 28, 2013

/s/ James T. Rothe

 

 

 

  James T. Rothe

 

 

3

--------------------------------------------------------------------------------